Exhibit Getty Realty Corp. Announces Appointment of Lead Independent Director and Addresses Recent Communications with Getty Petroleum Marketing, Inc. JERICHO, NY, April 14, 2008 - Getty Realty Corp. (NYSE: GTY) (“Getty” or the “Company”) announced thatits Board of Directors has designated Mr. David Driscoll as the Lead Independent Director and asked him to work with the Company’s management and attempt to negotiate a modification of the Company’s leases withits principal tenant, Getty Petroleum Marketing, Inc. (“Marketing”).
